Exhibit 32.1 CERTIFICATION Pursuant to 18 U.S.C. Section 1350, the undersigned officer of Industrial Enterprises of America, Inc., a Nevada corporation (the “Company”), does hereby certify, to such officer’s knowledge, that this Amendment No. 1 to the Company’s annual report on Form 10-KSB for the period ended June 30, 2006 ("Amendment No. 1") fully complies with the requirements of Section 13(a) or 15(d), as applicable, of the Securities Exchange Act of 1934 and that the information contained in this report fairly presents, in all material respects, the financial condition and results of operations of the Company as of, and for, the period presented in this report. Dated: December 28, 2007 /s/ John D. Mazzuto John D. Mazzuto Chief Executive Officer The foregoing Certification is being furnished solely pursuant to 18 U.S.C. Section 1350 and is not being filed as part of this Amendment No. 1 or as a separate disclosure document.\
